DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on November 30, 2021, claims 1, 5-6, and 8 have been amended.  Accordingly, claims 1-17 are currently pending in this application with claims 10-17 being previously withdrawn.
Response to Amendment
The amendments filed with the written response received on November 30, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated September 1, 2021, are hereby withdrawn unless specifically noted below.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because of the following informalities:
The abstract is less than 50 words in length;
The first and second sentences of the abstract are incomplete sentences; and
“A method […] is also disclosed” is implied phraseology.
In order to obviate the objections above, it is suggested, for example, that the abstract instead read: “An apparatus for a shoe sole includes an air pump configured for adjusting pressure levels in air chambers distributed throughout the sole, and a battery.  A method for a sole system cloud based application configured for remotely connecting to and adjusting the air chambers according to user preferences is also included.”   
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the outsole further comprises at least one processor compartment […], and at least one air pump compartment […], the at least one air pump compartment including an air pump with an inflator, deflator and pressure sensor, and a battery compartment including a battery” at lines 3-8.  Based on the wording and punctuation in the claim, it is unclear if the outsole is meant to comprise the battery compartment including the battery or if the at least one air compartment is meant to include the battery compartment and battery.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Based on the disclosure of the application as originally filed as best can be understood, it is suggested that the claim limitation instead read ““wherein the outsole further comprises at least one processor compartment […], and at least one air pump compartment […], the at least one air pump compartment including an air pump with an inflator, deflator, and pressure sensor, the outsole further comprising a battery compartment including a battery”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 2-9 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0000183 to Mou et al. (hereinafter, “Mou”), in view of US 2018/0132566 to Rosenblatt et al. (hereinafter, “Rosenblatt”), and further in view of US 2016/0174657 to Fox-Mudge (hereinafter, “Fox-Mudge”).
Regarding claim 1, Mou teaches a shoe sole (Fig. 1) comprising: an insole (221), at least one adjustable air chamber (first and second airbags (10, 11)); an outsole having a top layer and a bottom layer (See annotated Fig. 2 of Mou below, outsole (222) having top and bottom layers), wherein the outsole further comprises at least one processor compartment including a processor (control module (17) is configured to transmit and receive, i.e., process, data while controlling components of sole; the control module occupies space in the sole structure thereby forming a corresponding compartment), and at least one air pump compartment providing air to at least one of the at least one adjustable air chamber, the at least one air pump compartment including an air pump with an inflator, deflator (first and second air pumps (12, 13) are in fluid communication with first and second airbags, respectively; air pumps (12, 13) are configured to inflate or exhaust air from corresponding airbags; [0028]-[0029]; each air pump occupies space in the sole structure thereby forming a corresponding , and a battery compartment including a battery (battery module (18); the battery module occupies space in the sole structure thereby forming a corresponding compartment).

    PNG
    media_image1.png
    384
    606
    media_image1.png
    Greyscale

Annotated Fig. 2 of Mou
That said, although Mou teaches an insole and at least one adjustable air chamber, Mou does not teach that the insole is containing the at least one adjustable air chamber.
However, Rosenblatt, in a related art of sole structures having inflatable bladders, is directed to a multi-layered sole structure having an insole with a number of embedded, compressible bladders and pressure sensors, wherein the pressure of the bladders is adjusted based on signals received from the sensors (See Rosenblatt, Abstract).  More specifically, Rosenblatt teaches an insole containing at least one adjustable air chamber (the intermediate layer (204), i.e., the insole, is formed around the bladders (220) so that the bladders are embedded inside and part of the intermediate layer; [0051]).

Mou further does not teach a midsole located between the insole and the outsole, wherein the midsole contacts the insole and the top layer of the outsole.
However, as previously discussed, Rosenblatt, in a related art of sole structures having inflatable bladders, is directed to a multi-layered sole structure having an insole with a number of embedded, compressible bladders and pressure sensors, wherein the pressure of the bladders is adjusted based on signals received from the sensors (See Rosenblatt, Abstract).  More specifically, Rosenblatt teaches a midsole located between the insole and the outsole (bottom layer (202) of sole structure is configured to interface with a shoe, i.e., a foot-facing surface of an outsole; See Rosenblatt, [0049]), wherein the midsole contacts the insole and the top layer of the outsole (bottom layer (202) contacts intermediate layer (204), i.e., an insole, and is capable of being positioned between the intermediate layer and a foot-facing surface of an outsole; Examiner notes that Rosenblatt discloses a multi-layered sole structure having discrete layers, and 
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the sole structure of Mou to include the additional bottom insole layer (i.e., bottom layer (202) forming a midsole) disclosed by Rosenblatt between the insole and top surface of the outsole of Mou.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the sole structure of Mou to include the additional bottom layer disclosed by Rosenblatt between the insole and top surface of the outsole of Mou in order to provide an additional layer of comfort for the wearer to the sole structure of Mou (See Rosenblatt, [0048]; intermediate layer is made of foam or gel).
Furthermore, although Mou does disclose air pumps (12, 13) and separate pressure sensors (15, 16) in the sole structure, Mou and Rosenblatt do not explicitly teach the at least one air pump compartment including a pressure sensor.
However, Fox-Mudge, in a related art of sole structures having inflatable air chambers, is directed to a shoe having a sole structure with a plurality of air chambers, wherein air pressures of said chambers are adjusted by an air pump controlled by a processor which is in communication with a number of pressure sensors (See Fox-Mudge, Fig. 1; Abstract).  More specifically, Fox-Mudge teaches at least one air pump compartment including a pressure sensor (pump (106) includes a pump pressure sensor; [0020]).

Regarding claim 3, the modified shoe of Mou (i.e., Mou in view of Rosenblatt and Fox-Mudge, as explained above with respect to claim 1) further teaches wherein the at least one adjustable air chamber of the insole further comprises an air inlet/outlet (first and second airbags (10, 11) include connections to air passageway to allow flow of air into and out of airbags for inflation and exhaust of airbags).
Claim 2, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Rosenblatt and Fox-Mudge as applied to claim 1 above, and further in view of US 2007/0129907 to Demon (hereinafter, “Demon”).
Regarding claim 2, the modified shoe of Mou (i.e., Mou in view of Rosenblatt and Fox-Mudge, as explained above with respect to claim 1) does not teach wherein the outsole further comprises sensors selected from the group consisting of: a heart rate sensor, a blood pressure sensor, and a motion sensor.
However, Demon, in a related art of sole structures having inflatable bladders, is directed to a sole structure for a shoe including inflatable bladders and a sensor system wherein the outsole further comprises sensors selected from the group consisting of: a heart rate sensor, a blood pressure sensor, and a motion sensor (sole of shoe (10) comprises motion sensor (405)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified shoe of Mou (i.e., Mou in view of Rosenblatt and Fox-Mudge) to include the motion sensor disclosed by Demon.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified shoe of Mou to include the motion sensor disclosed by Demon in order to collect additional data (e.g., acceleration, impact, tilt) for further adjusting bladder inflation levels for the wearer’s comfort (See Demon, [0020]).
Claims 4-5, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Rosenblatt and Fox-Mudge as applied to claim 1 above, and further in view of US 2015/0305436 to Doyle (hereinafter, “Doyle”).
Regarding claim 4, the modified shoe of Mou (i.e., Mou in view of Rosenblatt and Fox-Mudge, as explained above with respect to claim 1) does not teach wherein the at least one adjustable air chamber comprises at least three adjustable air chambers each having an air inlet/outlet.
However, Doyle, in a related art of sole structures having inflatable bladders, is directed to a pneumatically cushioned shoe sole having a plurality of individually adjustable bladders (See Doyle, Fig. 15B; Abstract; [0059]).  More specifically, Doyle teaches wherein the at least one adjustable air chamber comprises at least three adjustable air chambers each having an air inlet/outlet (See Doyle, Fig. 15B; bladder (1508) at a forefoot, bladder (1506) at a midfoot, and at least one of heel bladders (1502, 1504) comprise at least three adjustable air chambers; each bladder includes a valve (1510), i.e., air inlet/outlet).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the two air chamber arrangement of Mou for the four air chamber arrangement disclosed by Doyle.  It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the two individually inflatable air chamber arrangement of Mou for the four individually inflatable air chamber arrangement disclosed by Doyle in order to provide a greater level of adjustability and support across an entire plantar surface of a wearer’s foot.  As a result of this modification, the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, Fox-Mudge, and Doyle) would include at least three adjustable air chambers, wherein each air chamber would have individual inflation control via a corresponding air pump.
Regarding claim 5, the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, Fox-Mudge, and Doyle, as explained above with respect to claim 4) further teaches wherein the at least three adjustable air chambers are a forefoot air chamber at a first end of the shoe sole, a heel chamber at a second end of the shoe sole, and a medial arch chamber between the first end and the second end of the shoe sole (See Fig. 15B of Doyle; the sole structure of Mou when modified with the individually adjustable air chamber arrangement of Doyle, as described above, includes a forefoot bladder (1508), heel bladder (at least one of (1502, 1504)), and a midfoot bladder .
Claim 6, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Rosenblatt, Fox-Mudge, and Doyle as applied to claim 5 above, and further in view of US 2003/0009913 to Potter et al. (hereinafter, “Potter”).
Regarding claim 6, the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, Fox-Mudge, and Doyle, as explained with respect to claim 5) does not explicitly teach wherein the forefoot chamber has a pressure of 20 to 40 psi; the medial arch chamber has a pressure of 20 to 40 psi; and the heel chamber has a pressure of 30 to 50 psi.
However, Potter, in a related art of sole structures having inflatable bladders, is directed to an article of footwear including a sole with a dynamically-controlled cushioning system having a fluid-filled bladder formed with a plurality of separate chambers controlled via a system pressure sensors and valves (See Potter, Fig. 1; Abstract).  More specifically, Potter teaches wherein the forefoot chamber has a pressure of 20 to 40 psi; the medial arch chamber has a pressure of 20 to 40 psi; and the heel chamber has a pressure of 30 to 50 psi (the plurality of chambers (12a-j) which include chambers in each of a forefoot region, medial region, and heel region can all be pressurized to 30 psi; See Potter, [0041]).
It would have been obvious for one of ordinary skill in the art at the time of filing to inflate the bladders of the modified sole structure of Mou to the pressure level disclosed by Potter.  One of ordinary skill in the art at the time of filing of the invention .
Claim 7, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Rosenblatt and Fox-Mudge as applied to claim 1 above, and further in view of US 2003/0009913 to Potter et al. (hereinafter, “Potter”).
Regarding claim 7, the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, and Fox-Mudge, as explained with respect to claim 1) does not explicitly teach wherein the at least one air chamber has a pressure level of range of 5 to 100 psi.
However, as previously discussed, Potter, in a related art of sole structures having inflatable bladders, is directed to an article of footwear including a sole with a dynamically-controlled cushioning system having a fluid-filled bladder formed with a plurality of separate chambers controlled via a system pressure sensors and valves (See Potter, Fig. 1; Abstract).  More specifically, Potter teaches wherein the at least one air chamber has a pressure level of range of 5 to 100 psi (the plurality of chambers (12a-j) can all be pressurized to 30 psi; See Potter, [0041]).
It would have been obvious for one of ordinary skill in the art at the time of filing to inflate the bladders of the modified sole structure of Mou to the pressure level disclosed by Potter.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to inflate the bladders of the modified sole structure of Mou .
Claim 8, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Rosenblatt and Fox-Mudge as applied to claim 1 above, and further in view of US 2015/0150337 to Zsolcsak et al. (hereinafter, “Zsolcsak”).
Regarding claim 8, the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, and Fox-Mudge, as explained with respect to claim 1) does not explicitly teach wherein the battery is a rechargeable battery and the shoe sole includes an indicator associated with a level of charge remaining in the rechargeable battery.
However, Zsolcsak, in a related art of sole structures having battery-powered electronic components, is directed to a heated sole structure for a hoe having a battery (See Zsolcsak, Figs. 1A-C; Abstract).  More specifically, Zsolcsak teaches wherein the battery is a rechargeable battery (battery (14) is rechargeable; [0048]) and the shoe sole includes an indicator associated with a level of charge remaining in the rechargeable battery (battery indicator (27) positioned on sole surface includes an LED indicating a level of charge of the battery; See Zsolcsak, [0046]-[0047]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, and Fox-Mudge) to further include the rechargeable battery and battery indicator disclosed by Zsolcsak.  One of ordinary skill in the art at the time of filing of the .
Claim 9, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mou in view of Rosenblatt and Fox-Mudge as applied to claim 1 above, and further in view of US 2009/0273311 to Beers et al. (hereinafter, “Beers”).
Regarding claim 9, the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, and Fox-Mudge, as explained with respect to claim 1) does not teach wherein the bottom layer of the outsole further comprises a metallic coil to charge the battery.
However, Beers, in a related art of sole structures having electronic components, is directed to an article of footwear having a charging system including charging station that can be used to wirelessly charge a battery of the footwear (See Beers, Figs. 3 & 12; Abstract).  More specifically, Beers teaches wherein the bottom layer of the outsole further comprises a metallic coil to charge the battery (See Beers, Fig. 3; charging coil (298) positioned within bottom of sole (104) is capable of charging battery (286); See Beers, [0093]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified sole structure of Mou (i.e., Mou in view of Rosenblatt, and Fox-Mudge) to further include the charging coil disclosed by Beers.  One of ordinary skill in the art at the time of filing of the invention would have been .
Response to Arguments
Applicant's arguments filed November 30, 2021, have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Rosenblatt does not teach or suggest a midsole and that insole cannot be both the insole and the midsole, Examiner respectfully disagrees.  Examiner notes that Rosenblatt discloses a multi-layered sole structure having discrete layers (i.e., individually or independently formed layers that are later joined together; See Rosenblatt; [0048]).  Although the terminology used for each layer of Rosenblatt may not match Applicant’s own terminology, the resulting structure of the modified sole of Mou in view of Rosenblatt includes an insole (layer (204) of Rosenblatt), a midsole (layer (202) of Rosenblatt), and an outsole (outsole (222) of Mou).  Indeed, separate structures have been provided for each of the insole, midsole, and outsole in the rejection.
Applicant further requests reconsideration and withdrawal of the rejections of claims 2-9 in light of their being dependent upon and further limiting claim 1.  These arguments are rendered moot in light of Examiner’s comments above with respect to claim 1 and the rejections of the claims in view of the of the prior art as set forth herein.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 6,510,624 to Lakic is directed to an article of footwear having an inflatable insole.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732